Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 18, 2017

                                      No. 04-17-00229-CV

                                  Malcolm C. HALBARDIER,
                                          Appellant

                                                 v.

                                         Arthur PEREZ,
                                            Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV07203
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
       Appellee’s brief was originally due August 11, 2017. As of August 16, 2017, appellee
had not filed his brief and we therefore ordered him to file his brief by August 28, 2017. On
August 25, 2017, the appellee filed a letter summarily asking us to uphold the trial court’s
judgment. We noted the letter did not comply with Texas Rule of Appellate Procedure 38’s
requirements for an appellee’s brief, and ordered appellee to file a compliant brief by September
15, 2017. On September 13, 2017, appellee filed a motion for extension of time, requesting
without explanation an additional 45 days to prepare and file the appellee’s brief.

        We grant appellee’s motion in part and order the appellee’s brief due October 16,
2017. Appellee is advised that no further extensions of time will be granted absent a timely
motion that (1) demonstrates extraordinary circumstances justifying further delay, (2) advises the
court of the efforts expended in preparing the brief, and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. Any
such motion for extension of time shall also comply with Texas Rule of Appellate Procedure
10.5(b). If appellee fails to file a timely brief or a motion that complies with this order and Rule
10.5(b), the court may set the appeal for submission without an appellee’s brief and without
further notice.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2017.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court